Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 27, 2005                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129433 & (21)(22)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 129433
                                                                     COA: 260384
                                                                     Oakland CC: 91-105709-FC
  JESSIE HARRISON, JR.,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 16, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand for an evidentiary hearing and to seal the record are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 27, 2005                   _________________________________________
         p1219                                                                  Clerk